*152Requests for Opinions on questions submitted by House of Representatives deteasmined to be moot and not to be answered unless resubmitted.
January 14, 1965
To the Honorable, the House of Representatives of the State of Rhode Island and Providence Plantations
On May 11,1964 the Honorable House of Representatives as then constituted transmitted to' us for an advisory opinion, in accordance with the provisions of section 2 of article XII of amendments to the constitution of this state, the following question pursuant to House Resolution No. 1357:
“Are the provisions of chapter 131 of the public laws, 1959, entitled ‘An act providing for historic area zoning’, now known and cited as chapter 45-24.1 of the general laws, as amended by chapter 152 of the public laws, 1963, and the ordinances ordained by any city or town pursuant to the provisions thereof, constitutional?”
On the same day we also received a similar request for an answer to1 the following question pursuant to House Resolution No. 1868:
“Would an act of the general assembly, by its terms applicable to only one city, requiring the submission to' the qualified electors of such city every six years the following proposition:
“ ‘Shall a commission be appointed to amend, alter or revise the charter?’
violate article XXVIII sections 4, 6, 7 or 8 of the amendments to the constitution of the state where such city has adopted a home rule charter, so-called, pursuant to said article XXVIII of said amendments, and notwithstanding that such act of the general assembly is not to' take effect unless approved by a majority of the qualified electors of said city voting thereon at the next general election?”
Before we had an opportunity to consider such requests, the House of Representatives adjourned sine die. In such *153circumstances these questions thereupon '.became moot and no longer required the consideration of the justices. See Opinion to the Senate, 85 R. I. 317; Opinion to the House of Representatives, 85 R. I. 319.
If the Honorable House as it is now constituted as a result of the election of November 3, 1964, desires to have these questions answered it should make its wishes known by the adoption of new resolutions. .
■ In the absence thereof we shall assume that your Honors do not desire to renew these requests.
Francis B. Condon
Thomas H. Roberts
Thomas J. Paolino
William E. Powers
Alfred H. Joslin